J-S03039-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    RONALD JAMES THOMAS, JR.                   :
                                               :
                       Appellant               :   No. 891 WDA 2021

         Appeal from the Judgment of Sentence Entered June 25, 2021
    In the Court of Common Pleas of Washington County Criminal Division at
                       No(s): CP-63-CR-0001305-2019


BEFORE: LAZARUS, J., SULLIVAN, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                  FILED: FEBRUARY 14, 2022

        Ronald James Thomas, Jr. (Thomas) appeals from the judgment of

sentence imposed by the Court of Common Pleas of Washington County (trial

court) after a jury convicted him of possession with intent to deliver (PWID),

simple possession and possession of drug paraphernalia.1 We affirm.

        On June 6, 2019, the Washington County Drug Task force (Task Force)

executed a search warrant on Thomas’s residence. When they entered, the

Task Force found Thomas in the kitchen. There were also several other people

in the residence. One of the persons was Jessica Hall (Hall), who was in the

residence’s bedroom.

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   35 P.S. §§ 780-113(a)(30), (16) and (32).
J-S03039-22


      After clearing the residence, a canine officer and his partner searched

the residence.   During that search, the canine alerted on a safe in the

residence’s bedroom. After opening the safe, the Task Force found, among

other things, 55 stamps bags of suspected heroin; a scouring pad; a plastic

case; and two digital scales. The Task Force also found suboxone strips on a

nightstand in the bedroom. Forensic testing later confirmed that the stamp

bags contained heroin and fentanyl while the suboxone strips were confirmed

to be buprenorphine. Thomas was charged with (1) PWID—heroin/fentanyl;

(2) simple possession—heroin/fentanyl; (3) simple possession—suboxone;

and (4) possession of drug paraphernalia.

      At trial, the Commonwealth sought to prove that the bedroom safe

belonged to Thomas. A Task Force detective testified that the residence had

only one bedroom, and that it had a handwritten note on its door stating, “no

one goes in this room, no one. RT.” According to the detective, “RT” referred

to Thomas.    Additionally, besides finding mail addressed to Thomas in the

residence, Thomas’s driver’s license listed the address for the residence.

      The Commonwealth also called Hall as a witness. She testified that the

safe belonged to Thomas and that he gave her the key to the safe. While she

did not go into the safe, she knew from her past experiences that it was where

Thomas kept his drugs to sell to people who came to the residence.




                                     -2-
J-S03039-22


        The jury found Thomas guilty of all charges, after which the trial court

imposed an aggregate sentence of 6 to 12 years’ imprisonment.2 Thomas did

not file post-sentence motions but did file this appeal to challenge the

sufficiency of the evidence for his convictions.3




____________________________________________


2 The trial court sentenced Thomas to serve 66 to 132 months for PWID (count
one); a consecutive 6 to 12 months for simple possession—suboxone (count
three); and a concurrent 1 to 3 months for possession of drug paraphernalia
(count four). The trial court merged simple possession—heroin/fentanyl
(count two) with PWID.

3   Our standard of review for sufficiency challenges is well-established:

        The standard we apply in reviewing the sufficiency of the evidence
        is whether viewing all the evidence admitted at trial in the light
        most favorable to the verdict winner, there is sufficient evidence
        to enable the fact-finder to find every element of the crime beyond
        a reasonable doubt. In applying the above test, we may not weigh
        the evidence and substitute our judgment for a fact-finder. In
        addition, we note that the facts and circumstances established by
        the Commonwealth need not preclude every possibility of
        innocence. Any doubts regarding a defendant’s guilt may be
        resolved by the fact-finder unless the evidence is so weak and
        inconclusive that as a matter of law no probability of fact may be
        drawn from the combined circumstances. The Commonwealth
        may sustain its burden of proving every element of the crime
        beyond a reasonable doubt by means of wholly circumstantial
        evidence. Moreover, in applying the above test, the entire record
        must be evaluated and all evidence received must be considered.
        Finally, the trier of fact, while passing upon the credibility of
        witnesses and the weight of the evidence produced, is free to
        believe all, part or none of the evidence.

Commonwealth v. Williams, 255 A.3d 565, 578-79 (Pa. Super. 2021)
(citation omitted).


                                           -3-
J-S03039-22


      On appeal, Thomas contends that the evidence was insufficient because

the Commonwealth did not establish that he was in “possession” of the illegal

drugs.   In this regard, he highlights that the Task Force found him in the

kitchen and not in the bedroom. Furthermore, while there was evidence of

him living in the residence, he stresses that the Task Force found Hall in the

bedroom and that she had a key to the safe.            In his view then, the

Commonwealth failed to establish that he had constructive possession over

the safe and its contents.

      Regarding the element of constructive possession, our Supreme Court

has explained:

      Where possession is an element of the offense, the concept of
      constructive possession is a legal fiction used to prove the element
      although the individual was not in physical possession of the
      prohibited item. The evidence must show a nexus between the
      accused and the item sufficient to infer that the accused had the
      power and intent to exercise dominion and control over it.
      Dominion and control means the defendant had the ability to
      reduce the item to actual possession immediately, or was
      otherwise able to govern its use or disposition as if in physical
      possession. Mere presence or proximity to the contraband is not
      enough. Constructive possession can be established by inferences
      derived from the totality of the circumstances.

Commonwealth v. Peters, 218 A.3d 1206, 1209 (2019) (citations omitted).

      Viewing the evidence in the light most favorable to the Commonwealth

as the verdict winner, we conclude there was sufficient evidence for the jury

to infer that Thomas had the power and intent to exercise dominion and

control over the safe in the bedroom. The trial court summarized the evidence

establishing constructive possession:

                                     -4-
J-S03039-22


      …When the police searched the residence on June 6th, 2019,
      various bills addressed to [Thomas] indicated this was his
      residence, in addition to, [Thomas’s] driver’s license having the
      residence as his address. Second, [Thomas] was present in the
      residence at the time the search warrant was being executed.
      According to Detective Joseph Fichter, [Thomas] was located in
      the kitchen of the residence at the time the search warrant was
      executed. The heroin/fentanyl, packaged in stamp bags, was
      found in the safe located in [Thomas’s] bedroom, with the
      handwritten note signed “RT” on the door. Although the drugs
      were found in a room other than the kitchen in which [Thomas]
      was present at the time of the search, the additional evidence
      found within the room indicates it was [Thomas’s] bedroom. This
      evidence establishes [Thomas] had the ability to control the
      heroin/fentanyl located in his residence and his intent to exercise
      such control.

Trial Court Opinion, 10/13/21, at 9-10 (footnote omitted).

      We agree with this analysis and hold that this was sufficient evidence

for the jury to conclude that the bedroom belonged to Thomas. Hall testified

that Thomas controlled the safe in the bedroom and gave her the key to the

safe. As discussed, Thomas asserts that Hall’s presence in the bedroom and

possession of the key at the time of the search proves that there was

insufficient evidence for possession. Besides the fact that Hall’s presence in

the bedroom does not negate the evidence connecting Thomas to the bedroom

safe, any questions about Hall’s credibility were for the fact-finder to resolve,

a determination that we will not disturb.

      Finally, Thomas argues this case is factually like Commonwealth v.

Vallette, 613 A.2d 548 (Pa. 1992). In that case, our Supreme Court found

there was insufficient evidence to find that the defendant constructively




                                      -5-
J-S03039-22


possessed drugs that were found during the search of an apartment in which

he was present. In so holding, our Supreme Court observed:

             At trial the Commonwealth attempted to portray [the
      defendant] as a participant involved in a large drug distribution
      scheme. However, the only link to the narcotics confiscated from
      the premises was his presence and apparent acquaintanceship
      with the co-defendants. The record is clear that no contraband
      was found in the room in which the [defendant] was sitting at the
      time entry was made by law enforcement officers; and, although
      $1500.00 in cash was found hidden on a shelf in a closet located
      in the room, there was no evidence that [the defendant] knew of
      its existence, or had access to it: nor is the possession of cash a
      crime. Moreover, no personal property of [the defendant] was
      located in the apartment. …

Id. at 550 (footnote omitted). The Court also observed that most of the drugs

were found “in a closed case located beneath floorboards” in a second-floor

room, while the defendant was found on the first floor when the police entered

the apartment. Id. at 551.

      Unlike Vallette, the Commonwealth adduced evidence that Thomas not

only lived in the residence, but that it was his bedroom in which the Task Force

found the safe. The Commonwealth also adduced direct evidence that Thomas

controlled the safe and gave Hall the key to the safe. Thus, it is not as if

Thomas was merely present in the residence when the Task Force found the

drugs. Instead, the Commonwealth presented evidence directly connecting




                                     -6-
J-S03039-22


Thomas to the place where the drugs were found. Thus, we find no merit in

his challenge to the sufficiency of the evidence.4

       Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 02/14/2022




____________________________________________


4 In his statement of questions involved, Thomas includes a challenge to the
weight of the evidence. Yet as he later concedes in his brief, he did not raise
this issue in a timely post-sentence motion. Thus, the claim is waived. See
Commonwealth v. Giron, 155 A.3d 635, 638 (Pa. Super. 2017) (“A weight
of the evidence claim must be preserved either in a post-sentence motion, by
a written motion before sentencing, or orally prior to sentencing.”) (citation
omitted).

                                           -7-